EXHIBIT 4.6 and 10.3
AMENDMENT NO. 3 TO CREDIT AGREEMENT
This Amendment No. 3 to Credit Agreement (“Amendment”) is dated May 10, 2010
(“Effective Date”) between Tandy Brands Accessories, Inc., a Delaware
corporation (“Borrower”) and Comerica Bank, a Texas banking association
(“Bank”).
Borrower and Bank entered into a Credit Agreement dated as of February 12, 2008,
as amended (“Credit Agreement”) providing terms and conditions governing certain
loans and other credit accommodations extended by Bank to Borrower
(“Indebtedness”). Borrower and Bank have agreed to amend the terms of the Credit
Agreement as provided in this Amendment.
Accordingly, Borrower and Bank agree as follows:
1. Capitalized Terms. In this Amendment, capitalized terms that are used without
separate definition shall have the meanings given to them in the Credit
Agreement.
2. Amendments. The Credit Agreement is amended as follows:
(a) The following term, which is defined in the Defined Terms Addendum attached
to the Credit Agreement, is given the following amended definition:
     “Revolving Credit Maturity Date” shall mean October 31, 2012 or such
earlier date on which the Bank’s commitment to fund Loans and to issue Letters
of Credit hereunder is terminated pursuant to this Agreement; provided, however,
if any such date is not a Business Day, then the Revolving Credit Maturity Date
shall be the next succeeding Business Day.
(b) Section 5.17 of the Credit Agreement is amended to read in its entirety as
follows:
     “5.17 Acquire Fixed Assets. Acquire or expend for, or commit to acquire or
expend for, fixed assets by lease (including any Capitalized Lease Obligations),
purchase or otherwise, in an aggregate amount in excess of (i) $5,500,000 in the
Fiscal Year ending June 30, 2010, but excluding any fixed assets acquired
pursuant to the terms of the Asset Purchase Agreement dated as of April 23, 2009
between Borrower and Chambers Belt Company, as amended by that certain Amended
and Restated Asset Purchase Agreement dated as of July 9, 2009, and (ii)
$2,000,000 in any Fiscal Year thereafter.”
(c) Section 1.1 of the Financial Covenants Addendum attached to the Credit
Agreement is amended to read in its entirety as follows:
     “1.1 Tangible Net Worth. Maintain a Tangible Net Worth as of the end of
each of Borrower’s fiscal quarters, to be tested as of the end of each such
fiscal quarter, of not less than the amount set forth below for such quarter:

  (a)   as of June 30, 2010, $35,000,000;

 



--------------------------------------------------------------------------------



 



    (b)   as of September 30, 2010, $33,000,000;     (c)   as of December 31,
2010, $36,500,000;     (d)   as of March 31, 2011, $35,000,000;     (e)   as of
June 30, 2011, $35,000,000;     (f)   as of September 30, 2011, $33,000,000;    
(g)   as of December 31, 2011, $36,500,000;     (h)   as of March 31, 2012,
$35,000,000;     (i)   as of June 30, 2012, $35,000,000; and     (j)   as of
September 30, 2012 and each quarter thereafter, $33,000,000.

3. Representations. Borrower represents and agrees that:
(a) Except as expressly modified in this Amendment, (i) the representations and
warranties set forth in the Credit Agreement and in each related document,
agreement, and instrument remain true and correct in all respects, except to the
extent that they expressly speak as of a specific prior date, and (ii) the
covenants set forth in the Credit Agreement continue to be satisfied in all
respects, and are legal, valid and binding obligations with the same force and
effect as if entirely restated in this Amendment.
(b) When executed, this Amendment will be a duly authorized, legal, valid, and
binding obligation of Borrower enforceable in accordance with its terms.
(c) There is no default continuing under the Credit Agreement, or any related
document, agreement, or instrument, and no event has occurred or condition
exists that is or, with the giving of notice or lapse of time or both, would be
such a default.
4. Conditions Precedent. The effectiveness of this Amendment is subject to
Bank’s receipt of all of the following:
(a) this Amendment and such other agreements and instruments reasonably
requested by Bank pursuant hereto (including such documents as are necessary to
create and perfect Bank’s interest in the Collateral), each duly executed by
Borrower; and
(b) such other documents and completion of such other matters as Bank may
reasonably deem necessary or appropriate, including those items set forth on the
Documentation Checklist attached hereto as Exhibit “A”.
5. No Other Changes. Except as specifically provided in this Amendment, this
Amendment does not vary the terms and provisions of any note, mortgage, security
agreement, or other document, instrument, or agreement evidencing, securing or
relating to the Indebtedness or the Credit Agreement (“Loan Documents”). This
Amendment shall not impair the rights, remedies, and security given in and by
the Loan Documents. The terms of this Amendment shall control any conflict
between its terms and those of the Credit Agreement.

- 2 -



--------------------------------------------------------------------------------



 



6. Ratification. Except for the modifications under this Amendment, the parties
ratify and confirm the Credit Agreement and the Loan Documents and agree that
they remain in full force and effect.
7. Further Modification; No Reliance. This Amendment may be altered or modified
only by written instrument duly executed by Borrower and Bank. In executing this
Amendment, Borrower is not relying on any promise or commitment of Bank that is
not in writing signed by Bank. This Amendment shall not be more strictly
construed against one of the parties as compared to the other.
8. Confirmation of Lien Upon Collateral. Borrower acknowledges and agrees that
Indebtedness and the individual advances under the Indebtedness are secured by
the Collateral (as defined in the Credit Agreement) and that the Loan Documents
constitute valid, legal, and binding agreements and obligations of Borrower. The
Collateral is and shall remain subject to and encumbered by the lien, charge,
and encumbrance of any applicable Loan Document, and nothing herein contained
shall affect or be construed to affect the lien or encumbrance created by any
applicable Loan Document respecting the Collateral, or its priority over other
liens or encumbrances.
9. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.
10. Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to principles of conflicts of law.
11. No Defenses. Borrower acknowledges, confirms, and warrants to Bank that as
of the date hereof Borrower has absolutely no defenses, claims, rights of
set-off, or counterclaims against Bank under, arising out of, or in connection
with, this Amendment, the Credit Agreement, the Loan Documents and/or the
individual advances under the Indebtedness, or against any of the indebtedness
evidenced or secured thereby.
12. Expenses. Borrower upon request shall promptly pay all out-of-pocket fees,
costs, charges, expenses, and disbursements of Bank, including, without
limitation, reasonable attorneys’ fees and legal expenses, incurred in
connection with the preparation, execution, and delivery of this Amendment, and
the other documents contemplated by this Amendment.
13. Counterparts. This Amendment may be executed in one or more counterparts,
and by separate parties on separate counterparts, all of which shall constitute
one and the same agreement.
[Remainder of Page Intentionally Blank]

- 3 -



--------------------------------------------------------------------------------



 



     This Amendment No. 3 to Credit Agreement is executed and delivered as of
the Effective Date.

                              Comerica Bank       TANDY BRANDS ACCESSORIES, INC.
   
 
                            By:   /s/ Steven Colwick       By:   /s/ Craig
Mackey                          
 
  Name:   Steven Colwick           Name:   Craig Mackey    
 
  Title:   Vice President — Texas Division         Title:   Chief Financial
Officer  

Acknowledgement and Consent of Guarantors
     Each of the undersigned has guaranteed the payment and performance of the
Indebtedness by Borrower pursuant to a Guaranty dated as of February 12, 2008
(“Guaranty”). Each of the undersigned acknowledges and consents to the
execution, delivery and performance of the foregoing Amendment No. 3 to Credit
Agreement and the Amendment No. 1 to Master Revolving Note of even date between
Borrower and Bank amending the $27,500,000 Master Revolving Note dated as of
October 6, 2009 from Borrower to Bank, and agrees that its guaranty remains in
full force and effect. Each of the undersigned further represents that it is in
compliance with all of the terms and conditions of its Guaranty.

            TBAC INVESTMENT TRUST
TANDY BRANDS ACCESSORIES HANDBAGS, INC.
TBAC — TOREL, INC.
      By:   /s/ Craig Mackey         Craig Mackey, as Vice President of each of
the above           

- 4 -



--------------------------------------------------------------------------------



 



         

Exhibit “A”
DOCUMENTATION CHECKLIST

     
Borrower:
  Tandy Brands Accessories, Inc.
 
   
Lender:
  Comerica Bank
 
   
Guarantor:
  TBAC Investment Trust (“TBAC Trust”)
Tandy Brands Accessories Handbags, Inc. (“TBA Handbags”)
TBAC—Torel, Inc. (“Torel”)
 
   
Transaction:
  Third Amendment to $27,500,000 (originally $35,000,000) Secured Formula Based
Revolving Credit Facility
 
   
Effective Date:
  May 10, 2010

     
 
ITEM
ORGANIZATION DOCUMENTATION

  1.   Tandy Brands Accessories, Inc.     

  (a)   Recertification of Authority     (b)   Certificate of Good Standing

2.   TBAC Investment Trust (“TBAC Trust”)

  (a)   Recertification of Authority     (b)   Certificate of Good Standing

3.   Tandy Brands Accessories Handbags, Inc. (“TBA Handbags”)

  (a)   Recertification of Authority     (b)   Certificate of Good Standing

4.   TBAC—Torel, Inc. (“Torel”)

  (a)   Recertification of Authority     (b)   Certificate of Good Standing

DUE DILIGENCE DOCUMENTATION

5.   UCC and Tax Lien Search

  (a)   Borrower     (b)   TBAC Trust     (c)   TBA Handbags     (d)   Torel

LOAN DOCUMENTATION

6.   Amendment No. 3 to Credit Agreement   7.   Amendment No. 1 to Master
Revolving Note

